       Case 3:19-cv-00264-DPM Document 27 Filed 12/03/19 Page 1 of 6



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   NORTHERN DIVISION

BOOTHE FARMS, INC., BIG RISK FARMS,
INC., JEFFREY D. BOOTHE, TERRY
BOOTHE, ADAM BOOTHE, RINEHART
FAMILY FARMS II, MM FAMILY FARMS,
JASON R. HANKS, each individually and on
behalf of all those similarly situated                      PLAINTIFFS

v.                          3:19-cv-264-DPM

DOW CHEMICAL CO.; DOW
AGROSCIENCES LLC; CORTEVA, INC.; and
E. I. DU PONT DE NEMOURS AND CO.                         DEFENDANTS

        INITIAL SCHEDULING ORDERCCLASS ACTION

      1.   A defendant appeared on 22 October 2019. A draft Final
Scheduling Order, including a trial date, is attached. Plaintiff seeks to
pursue a class action, and the draft Order sets deadlines to move the
case toward resolving the certification issue. After the Court does so, it
will issue an Amended Final Scheduling Order setting all needed
deadlines, including those for pre-trial filings.

      2. The parties should meet, confer, and file their Rule 26(f) report
by 17 January 2020. In addition to complying with Local Rule 26.1, the
parties should estimate how many six-hour trial days are needed.

     3. Based on the parties= report, the Court will either issue the
Final Scheduling Order as proposed, issue a revised version of it, or
hold a Rule 16(b) conference.

     4. The Court encourages the parties to consider and confer now
about consenting to the randomly assigned Magistrate Judge presiding
      Case 3:19-cv-00264-DPM Document 27 Filed 12/03/19 Page 2 of 6



over this case. Our Court's Magistrate Judges are able, experienced,
and available.


                           AT THE DIRECTION OF THE COURT
                           JAMES W. McCORMACK, CLERK

                           By: Sherri Black
                               Courtroom Deputy to
                               Judge D. P. Marshall Jr.

                                 3 December 2019




April 2017                         -2-
          Case 3:19-cv-00264-DPM Document 27 Filed 12/03/19 Page 3 of 6




                IN THE UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF ARKANSAS
                        NORTHERN DIVISION

BOOTHE FARMS, INC., BIG RISK FARMS,
INC., JEFFREY D. BOOTHE, TERRY
BOOTHE, ADAM BOOTHE, RINEHART
FAMILY FARMS II, MM FAMILY FARMS,
JASON R. HANKS, each individually and on
behalf of all those similarly situated                                           PLAINTIFFS

v.                                    3:19-cv-264-DPM

DOW CHEMICAL CO.; DOW
AGROSCIENCES LLC; CORTEVA, INC.; and
E. I. DU PONT DE NEMOURS AND CO.                                             DEFENDANTS

       DRAFT FINAL SCHEDULING ORDERC CLASS ACTION

 Pursuant to Federal Rule of Civil Procedure 16(b), the Court orders:

     ! Deadline to request any
        pleading amendment ..................................................... 19 May 2020

     ! Joint status report due .................................................... 19 May 2020

     ! Plaintiffs shall identify all
        expert witnesses and produce
        their opinions by ............................................................. 18 June 2020

     ! Defendants shall identify all
        expert witnesses and produce
        their opinions by ............................................................ . 17 July 2020




April 2017                                      -3-
         Case 3:19-cv-00264-DPM Document 27 Filed 12/03/19 Page 4 of 6




   ! Plaintiff shall identify any rebuttal
       expert witnesses and produce
       their opinions by .............................................................. 31 July 2020

   ! Discovery ends on the named-
       plaintiffs= claims and the class issues ................ 16 September 2020

   ! Joint status report, including
       settlement conference request, due ........................ 16 October 2020

   ! Motions due1 ............................................................. 16 October 2020

   ! Jury Trial, Jonesboro Courtroom 324, ....................... 10 May 2021

   ! Amending Pleadings. Local Rule 5.5(e) requires a party to attach
       the proposed amended pleading to the motion. Please make this
       attachment a redline or comparison copy showing all proposed
       changes. Counsel should confer about proposed amendments.
       State in your motion to amend whether the change is agreed or
       opposed.

   ! Protective Orders. Before filing a motion for approval, counsel
       should email a draft order in WordPerfect or Word to chambers
       for review. Alert the law clerk on the case to the draft=s
       submission. Avoid legalese. Short, plain orders are better than
       long, complicated ones. Incorporate Fed. R. Civ. P. 5.2's mandate
       for redaction if practicable before any filing under seal. The order
       should remain in effect no longer than one year after litigation
       ends, not in perpetuity. Incorporate the procedure for discovery

       1This deadline applies to motions to certify the class. It also applies to any defense
motion on the merits, such as a motion for summary judgment. Note and follow the
procedure specified infra where applicable. Complete condensed deposition transcripts,
specific record citations, and courtesy copies of voluminous filings are always helpful to
the Court and appreciated.


April 2017                                     -4-
      Case 3:19-cv-00264-DPM Document 27 Filed 12/03/19 Page 5 of 6




     disputes, see infra, to cover disputes about whether a document is
     confidential.

  ! Discovery Disputes.       Counsel should confer in good faith in
     person before bringing any discovery dispute to the Court. Do not
     file motions to compel. Do not file a motion to quash or for
     protective order unless there is an emergency. If the parties reach
     a discovery impasse, they should file a joint report explaining the
     disagreement. File this paper under the CM/ECF event called
     AJoint Report of Discovery Dispute@. Your joint report must not
     exceed ten pages, excluding the style and signature block. Each
     side gets five pages. Do not file a motion asking for more pages.
     Use double spacing and avoid footnotes. Attach documents (such
     as disputed written discovery or responses) as needed. Redact
     any attachments as required by Federal Rule of Civil Procedure
     5.2 to protect confidential information. File the joint report
     sufficiently before the discovery cutoff so that the dispute can be
     resolved, and any additional discovery completed, without
     undermining other pretrial deadlines. The Court will rule or
     schedule a hearing. Alert the law clerk on the case to the joint
     report=s filing. If a dispute arises during a deposition, call
     chambers so the Judge can rule during the deposition.

  ! Summary Judgment. Motions must comply with Federal Rule of
     Civil Procedure 56 and Local Rules 7.2 and 56.1. Make the
     complete condensed transcript of any deposition cited an exhibit.
     Limit your Rule 56.1 statements to material facts. Include a specific
     supporting record citation for each fact asserted. Responding
     statements of fact must repeat the statement being responded
     toClike a discovery response. Include a specific supporting record
     citation for each fact disputed or asserted in the responding
     statement. A party=s substantial failure to follow these procedures
     will result in the party having to correct its filing. If the summary
     judgment papers are voluminous, the Court would appreciate the


April 2017                         -5-
       Case 3:19-cv-00264-DPM Document 27 Filed 12/03/19 Page 6 of 6




     parties sending a courtesy paper copy to chambers. Any movant
     may reply within seven calendar days of a response to a motion
     for summary judgment.

  ! Conflicts Of Interest. Counsel must check the Court's recusal list
     on file in the U.S. District Clerk's Office to determine whether
     there is any conflict that might require recusal. If any party is a
     subsidiary or affiliate of any company in which the Court has a
     financial interest, counsel should bring that fact to the Court's
     attention immediately.

     Please communicate with Sherri Black, Courtroom Deputy, by e-
mail at sherri_black@ared.uscourts.gov to check your position on the
calendar as the trial date approaches. In the event of settlement, advise
Sherri Black immediately.


                            AT THE DIRECTION OF THE COURT
                            JAMES W. McCORMACK, CLERK

                            By: Sherri Black
                                Courtroom Deputy to
                                Judge D. P. Marshall Jr.

                                  3 December 2019




April 2017                          -6-
